DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: instruction unit, processing unit in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant did not address this claim interpretation in the response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitations to independent claim 1, “wherein each of the plurality of execution units comprises a local general register file (GRF) which operates at a first speed…; and a shared general register file (GRF) communicatively coupled to the plurality of execution units, wherein the shared GRF operates at a second speed, slower than the first speed were not described in the specification in such a way to have reasonable support. The closest description of the above mentioned limitations can be seen in Fig. 14A, with reference to ¶ [0136] comprising an execution unit 1401A having set of registers 1410A (the claimed local register file) and shared cache/shared memory 1420 (the claimed shared cache memory). Paragraph Each hardware thread within each execution unit has a dedicated high-bandwidth register file and associated independent thread-state” for the claimed local general register file. Fig. 6B also seems to describe the claimed local general register file GRF 624 at ¶ [0079]. The portions of the specification that are likely to describe the shared general register file is at paragraph [0051], “In some embodiments, the subsystem also includes shared memory, including registers and addressable memory, to share data between threads and to store output data”, and ¶ [0185], Fig. 20, “The GPGPU 2020 also includes a set of registers 2025, cache memory 2027, and a power and performance module 2026 that can be used as shared resources for the compute blocks 2024A-2024N”. The rest of the specification is focused on describing the claimed shared cache memory (for example, ¶ [0033, 0038-0039, 0042, 0046, 0053, 0065, 0101, 0136, and 0138]. 
However, nowhere else in the specification that describes the claimed a local general register file (GRF) which operates at a first speed; and a shared general register file (GRF) communicatively coupled to the plurality of execution units, wherein the shared GRF operates at a second speed, slower than the first speed. That is nowhere in the specification can these two operational speeds of these two general register files be found to reasonably convey to one skilled in the relevant art that one general register file can operate faster or slower than the other general register file.
The examiner also notes that the same limitations were found in Application 15/477033 (now granted patent 10,423,415), which does have the support from the specification at col. 23, lines 1-50, Fig. 6A). However, the current Application is not related to the Patent 10,423,415 family (i.e. there is no continuity to the Patent), and therefore cannot be automatically incorporated by reference.


Claim Objections
Claims 9-10, 19-20, 23-24 are objected to because of the following informalities: Claims 9-10, 19-20, 23-24 recite a first segment of the trained neural network.  There is no antecedent basis for this limitation in claim 1, 11, or 21 respectively. Appropriate correction is required.
Claims 5 and 15 are objected to because of the following informalities:  Claims 5 and 15 recites use the first set of context parameters to place an advertisement in the first series of video frames. There is no antecedent basis for this limitation in claim 1 or claim 11, respectively. Appropriate correction is required.


Examiner’s note: The following rejection is based on the best understanding by the examiner corresponding to the current specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnight et al. (US. Patent No. 7,836,116, “Goodnight” hereinafter) in view of Potkonjak et al. (US. Patent App. Pub. No. 2011/0161586, “Potkonjak”) further in view of Sun et al. (US. Patent App. Pub. No. 2018/0293737, “Sun” hereinafter).
As per claim 1, as shown in Fig. 2, Goodnight teaches a general purpose graphics processor, comprising: 
an instruction unit (212) to execute the stream of instruction (col. 7, lines 47-55);
 a general-purpose graphics processing compute block (Fig. 1 and 2, col. 5, lines 30-57, and col. 8, lines 25-30) comprising a plurality of graphics processing cores, the graphics processing cores comprising a plurality of execution units to execute the instructions (col. 7, lines 47-67),
 wherein each of the plurality of execution units comprises a local general register file (GRF) (Fig. 2, col. 7, lines 4-6, “Each processing engine 202 uses space in a local register file 204 for storing its local input data, intermediate results, and the like”); 
a shared cache memory communicatively coupled to the plurality of graphics processing cores (shared memory and/or cache(s) 208, Fig. 2, col. 7, lines 22-26); and 
a shared general register file (GRF) communicatively coupled to the plurality of execution units (col. 7, lines 15-21, “Each processing engine 202 also has access, via a crossbar switch 205, to a shared register file 206 that is shared among all of the processing engines 202 in core 210”),
Goodnight does not expressly teach the local general register file (GRF) which operates at a first speed, and wherein the shared GRF operates at a second speed, slower than the first speed.
However, Potkonjak teaches a method of a general purpose graphics processor with plurality of processing cores (¶ [17-18]) including a shared register file and/or a shared cache (¶ [19]) as shown in Fig. 1 and 2. Potkonjak further teaches local general register file (GRF) which operates at a first speed, and a shared GRF operates at a second speed, slower than the first speed (¶ [31], “…the performance and speed of the shared register file may be less than the performance and speed of the individual register files 205”. As shown in Fig. 2, the individual register files 205 are local to the processing cores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Potkonjak in combination with the method as taught by Goodnight as addressed above, the advantage is to ensure faster access of local inputs, intermediate result, and the like to the local register file by the processing core for execution.
The combined Goodnight-Potkonjak does not expressly teach an instruction cache to receive a stream of instructions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method for instruction cache as taught by Sun in combination with the combined Goodnight-Potkonjak as addressed above, the advantage is to cache the instructions so that the processing cores can easily access the instruction to process.
Claim 11, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 21, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

Claims 2-4, 6-8, 12-14, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnight et al. (US. Patent No. 7,836,116) in view of Potkonjak et al. (US. Patent App. Pub. No. 2011/0161586) further in view of Sun et al. (US. Patent App. Pub. No. 2018/0293737), and further in view of Schlens et al. (US. Patent App. Pub. No. 2019/0236814, “Schlens” hereinafter).
As per claim 2, the combined Goodnight-Potkonjak-Sun does not expressly teach a processing unit to: 
receive one or more of a text input, an audio input, or a visual input which represents a story comprising one or more characters in a connected sequence of one or more scenes; 
receive a first set of context parameters which specify one or more context elements associated with the one or more characters and the one or more scenes; 
apply the one or more of a text input, an audio input, or a visual inputs and the first set of context parameters to at least one neural network to generate a first series of video frames representing at least a portion of the story in a first context; and 
use the first set of context parameters to select a first training model from a set of training models to train the first neural network.
However, Schlens teaches a method in which a processing unit to:
receive one or more of a text input, an audio input, or a visual input which represents a story comprising one or more characters in a connected sequence of one or more scenes (Fig. 2, receiving input image character 202, ¶ [40], which could be multiple of video frames (¶ [62]).); 
receive a first set of context parameters which specify one or more context elements associated with the one or more characters and the one or more scenes (¶ [40-41], receiving input style images with plurality of layer parameters); 
apply the one or more of a text input, an audio input, or a visual inputs and the first set of context parameters to at least one neural network to generate a first series of video frames representing at least a portion of the story in a first context (¶ [62-63] with reference to Fig. 3); and 
use the first set of context parameters to select a first training model from a set of training models to train the first neural network (Schlens, ¶ [19]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method as taught by Schlens addressed above, to the combined method of Goodnight, Potkonjak, and Sun, the advantage of which is to 
As per claim 3, the combined Goodnight-Potkonjak-Sun-Schlens substantially teaches wherein the first set of context parameters comprises at least one of: a time period parameter; a language parameter; a location parameter (Schlens, ¶ [14], spatial motifs); or a physical property parameter associated with a character in the scene. Thus, claim 3 would have been obvious over the combined references for the reason above.
As per claim 4, the combined Goodnight-Potkonjak-Sun-Schlens impliedly teaches the processing unit to: 
receive an image of a person or animal (Fig. 2 of Schlens); 
associate the person or animal with a character of the one or more characters (Schlens, as addressed above, i.e. associated with a style image); and 
generate an image of the character based on a likeness of the image of the person or animal (Schlens, ¶ [14], “Style transfer can be defined as generating, from a content image and a style image, a stylized image (i.e., a pastiche image) whose content is similar to that of the content image but whose style is similar to that of the style image”). Thus, claim 4 would have been obvious over the combined references for the reason above.
As per claim 6, as addressed in claim 2, the combined Goodnight-Potkonjak-Sun-Schlens also teaches the processing unit to: 
receive a second set of context parameters, different from the first set of context parameters; and 
apply the one or more of a text input, an audio input, or a visual inputs and the second set of context parameters to at least one trained neural network to generate a second series of video frames representing at least a portion of the story in a second context, different from the first context (Schlens, ¶ [8, 17], selecting different styles). Therefore, claim 6 would have been obvious over the combined references for the reason above.
As per claim 7, as also addressed in claim 2, the combined Goodnight-Potkonjak-Sun-Schlens further teaches the processing unit to: use the first set of context parameters to select a first training model from a set of training models to train the first neural network (Schlens, ¶ [19, 36]). Thus, claim 7 would have been obvious over the combined references for the reason above.
As per claim 8, as addressed in claim 3, the combined Goodnight-Potkonjak-Sun-Schlens does teach wherein the first set of context parameters and the second set of context parameters comprise at least one of: a time period parameter; a language parameter; a location parameter (Schlens, ¶ [14]); or a physical property parameter associated with a character in the scene. Thus, claim 8 would have been obvious over the combined references for the reason above.
Claim 12, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.

Claim 22, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnight et al. (US. Patent No. 7,836,116) in view of Potkonjak et al. (US. Patent App. Pub. No. 2011/0161586) further in view of Sun et al. (US. Patent App. Pub. No. 2018/0293737), and further in view of Kirti et al. (US. Patent App. Pub. No. 2016/0232575, “Kirti”).
As per claim 5, the combined Goodnight-Potkonjak-Sun does not expressly teach the processing unit to: use the first set of context parameters to place an advertisement in the first series of video frames.
However, Kirti teaches a method of using input parameters to a neural network to affect generation of advertisements that reflects the characteristics of a user (see ¶ [70-71] with reference to Fig. 7-8), wherein the advertisement can a video (¶ [26]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Kirti in combination with the method as taught by the combined Goodnight-Potkonjak-Sun-Schlens, the advantage is to target advertisement to suit the user’s interests.
Claim 15, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.


Claims 9, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnight et al. (US. Patent No. 7,836,116) in view of Potkonjak et al. (US. Patent App. Pub. No. 2011/0161586) further in view of Sun et al. (US. Patent App. Pub. No. 2018/0293737), and further in view of Rossi et al. (US. Patent No. 10,664,963, “Rossi”).
As per claim 9, the combined Goodnight-Potkonjak-Sun does not explicitly teach the plurality of graphics processing cores comprising: 
a plurality of execution units comprising at least a first type of execution unit having a first set of execution resources capable to execute a workload at a first frame rate and a second type of execution unit having a second set of execution resources capable to render a second workload at a second frame rate, lower than the first frame rate; and 
processing circuitry to: 
process a first segment of the trained neural network using the first type of execution unit and a second segment of the trained neural network using the second type of execution unit.
However, the combined Goodnight-Potkonjak-Sun does teach a plurality of execution units comprising at least an execution unit having a set of execution resources capable to execute different types of workloads (see Sun, ¶ [71-73], Fig. 3).
Rossi teaches training neural network with input image (Fig. 3A, col. 9, line 60 to col. 10, line 9), wherein the workloads (determined by the captured modes) can be processed at different frame rate (see Fig. 3, col. 7, lines 9-29).
Since Sun also teaches generating output images using trained neural network, and teaches different execution units capable of executing different workloads, Rossi teaches the workloads can be at different frame rates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as 
Claim 19, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
Claim 23, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.

Claims 10, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnight et al. (US. Patent No. 7,836,116) in view of Potkonjak et al. (US. Patent App. Pub. No. 2011/0161586) further in view of Sun et al. (US. Patent App. Pub. No. 2018/0293737), and further in view of Mueller et al. (US. Patent App. Pub. No. 2019/0369960, “Mueller”, hereinafter).
As per claim 10, the combined Goodnight-Potkonjak-Sun does not teach the plurality of graphics processing cores comprising: 
a plurality of execution units comprising at least a first type of execution unit adapted to perform floating-point operations at a first precision level and a second type of execution unit adapted to perform floating-point operations at a first precision level, lower than the first precision level; and processing circuitry to: 
process a first segment of the trained neural network using the first type of execution unit and a second segment of the trained neural network using the second type of execution unit.
However, as addressed in claim 9, the combined Goodnight-Potkonjak-Sun does teach different execution units process different types of workloads.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Mueller in combination with the combined Goodnight-Potkonjak-Sun such that the execution units performs different floating-point operations at different precisions, the advantage is to be able to use different precision formats that are best suited for particular applications (see ¶ [24]).
Claim 20, which is similar in scope to claim 10 as addressed above, is thus rejected under the same rationale.
Claim 24, which is similar in scope to claim 10 as addressed above, is thus rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1-24 on 04/22/2021 have been considered but are moot because the new ground of rejection is based on the newly combined references in the rejection to address the new features of the claims. Furthermore, the claims are subjected to the lack of written description requirement under 35 U.S.C. 112(a) rejection also addressed above.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611